DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Applicant’s amendment to Claims 19-20 in regards to 35 U.S.C. 101, rejections with respect to the same have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazama et al. (US PGPUB 2018/0285012) in view of Nashimoto et al. (US PGPUB 2013/0346708) and Zohar et al. (US PGPUB 2007/0016726).
With regard to Claim 1, Kazama teaches a system, comprising:
a processor (Fig. 32: CPU. [0188] “FIG. 32 illustrates an example of a hardware configuration of a computer that can be implemented as an information processing apparatus to perform a software process according to each of the embodiments above.”); and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations ([0190] “The CPU (a processor) 3201 may execute a program by use of the memory 3202 so as to operate as the processing components included in the server 103 and the master server 301”), the operations comprising:
based on a first input/output (I/O) load value associated with a first storage unit, determining that the first I/O load value exceeds a load threshold limit ([0052] “When the SCM SSD 102 is under a high load (for example, the sum of the estimated execution times T.sub.i is greater than a specified threshold)”);
storing, to the second storage unit, a data portion corresponding to data maintained on the first storage unit ([0052] “the server 103(#1) transfers the data read from the SCM SSD 102 to the NAND SSD 101 and writes the read data to the NAND SSD 101 (STEP 2). Here, the server 103(#1) deletes (invalidates) the read data in the SCM SSD 102.”); and
transferring I/O data access requests that are directed to the data portion from the first storage unit to the second storage unit ([0087] “First, the access controller 911 determines whether reading target data (data to be read) requested by the application execution unit 910 illustrated in FIG. 9 exists in the SCM SSD 102 (Step S1201). Here, it is assumed that the access controller 911 has control over whether each piece of data to be read is stored in the NAND SSD 101 or the SCM SSD 102.”).

With further regard to claim 1, Kazama does not teach the selection of a second storage unit to reduce the first I/O load of the first storage unit based on a second I/O load value associated with the second storage unit, as described in claim 1. Nashimoto teaches
based on a second I/O load value associated with a second storage unit, selecting the second storage unit to reduce the first I/O load of the first storage unit ([0206] “For example, when a ratio of the second IO load to the first IO load exceeds a predetermined threshold … the management apparatus 3 selects the IO request transfer method in view of improving the response performance to the host computer 2 as a whole storage system by concentrating the load on the second storage apparatus 10 side”).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Kazama with the second load value determination as taught by Nashimoto such that “performance of the entire information processing system 1 can be improved” (Nashimoto [0137]).

With further regard to claim 1, Kazama in view of Nashimoto does not teach the second load value determination as described in claim 1. Zohar teaches
wherein recreating a copy of the data portion comprises copying the data portion to the second storage unit using recovery data stored on one or more other storage units, other than the first storage unit and the second storage unit (See Figs. 5 and 6 regarding load balancing, and further [0011] “In one embodiment of the present invention, in addition to diverting the IO read requests, data is also copied from the suspect device, or a redundant device having the data, to one or more other mass storage devices,” wherein the “redundant device” and “one or more other mass storage devices” are the “one or more other storage units” and the “second storage unit” respectively. [0085] “A corrective action 94, assumed herein to be a lower priority action than action 93, may be invoked if the imbalance caused in step 76 is not corrected by actions 90, 92, or 93. In action 94 manager 54 copies data from the suspect disk or from its corresponding redundant disks to other disks in system 10. The data is copied in a manner that maintains the redundancy of the copied data. As the copying is performed, manager 54 updates mappings 28 in interfaces 26, as well as the appropriate caches of system 10, so that both IO read and write requests are automatically diverted from the suspect disk.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Kazama in view of Nashimoto with the transfer of redundant data as taught by Zohar since “there is a need for an improved process for handling unbalanced systems” (Zohar [0008]).

With regard to Claim 2, Kazama in view of Nashimoto and Zohar teaches all the limitations of Claim 1 as described above. Nashimoto further teaches wherein the selecting the second storage unit comprises determining, based on the first I/O load value minus the second I/O load value, or based on a ratio of the first I/O load value to the second I/O load value, that a load difference value exceeds a threshold difference limit  ([0206] “For example, when a ratio of the second IO load to the first IO load exceeds a predetermined threshold … the management apparatus 3 selects the IO request transfer method in view of improving the response performance to the host computer 2 as a whole storage system by concentrating the load on the second storage apparatus 10 side”).

With regard to Claim 3, Kazama in view of Nashimoto and Zohar teaches all the limitations of Claim 1 as described above. Kazama further teaches wherein the operations further comprise 
preventing data writes to the first storage unit based on the first I/O load value exceeding the load threshold limit ([0062] “the server 103 writes the data only to the NAND SSD 101 when the SCM SSD 102 is under a high load (for example, the sum of the estimated execution times T.sub.i is greater than the specified threshold).” [0104] “When the access controller 911 has determined that the SCM SSD 102 is under a high load (YES in Step S1301), the access controller 911 issues a write request to the NAND I/O queue 912 (Step S1304).”), and 
allowing data writes to the first storage unit based on the first I/O load value being below a data write threshold limit ([0062] “The server 103 writes the same data to both the NAND SSD 101 and the SCM SSD 102 when the SCM SSD 102 is under a low load (for example, the sum of the estimated execution times T.sub.i is less than a specified threshold).” [0102] “When the access controller 911 has determined that the SCM SSD 102 is under a low load (NO in Step S1301), the access controller 911 issues a write request to the SCM I/O queue 913.”).

With regard to Claim 4, Kazama in view of Nashimoto and Zohar teaches all the limitations of Claim 3 as described above. Nashimoto further teaches 
wherein the data portion is a first data portion, and wherein the operations further comprise writing a second data portion from the second storage unit to the first storage unit ([0250] “the first page … of the first storage apparatus 10 … the second page … of the second storage apparatus.”[0254] “When receiving the aforementioned notification (S2320: YES), the first storage apparatus 10 starts replicating data of the second page to the first page (S2321).”).

With further regard to Claim 4, Kazama further teaches 
transferring I/O data access requests that are directed to the second data portion from the second storage unit to the first storage unit  ([0087] “First, the access controller 911 determines whether reading target data (data to be read) requested by the application execution unit 910 illustrated in FIG. 9 exists in the SCM SSD 102 (Step S1201). Here, it is assumed that the access controller 911 has control over whether each piece of data to be read is stored in the NAND SSD 101 or the SCM SSD 102.”).

With regard to Claim 5, Kazama in view of Nashimoto and Zohar teaches all the limitations of Claim 1 as described above. Zohar further teaches 
wherein the storing the recovery data comprises backup data maintained on a group of one or more storage units, in which the group does not include the first storage unit (See Figs. 5 and 6 regarding load balancing, and further  [0011] “In one embodiment of the present invention, in addition to diverting the IO read requests, data is also copied from the suspect device, or a redundant device having the data, to one or more other mass storage devices.” [0085] “A corrective action 94, assumed herein to be a lower priority action than action 93, may be invoked if the imbalance caused in step 76 is not corrected by actions 90, 92, or 93. In action 94 manager 54 copies data from the suspect disk or from its corresponding redundant disks to other disks in system 10. The data is copied in a manner that maintains the redundancy of the copied data. As the copying is performed, manager 54 updates mappings 28 in interfaces 26, as well as the appropriate caches of system 10, so that both IO read and write requests are automatically diverted from the suspect disk.”).

With regard to Claims 12-17 and 19-20, these claims are equivalent in scope to Claims 1-5 rejected above, merely having a different independent claim type, and as such Claims 12-17 and 19-20 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1-5. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kazama in view of Nashimoto and Zohar as applied to Claim 1 above, and further in view of Levari et al. (US PGPUB 2011/0246550).
With regard to claim 6, Kazama in view of Nashimoto and Zohar teaches all the limitations of claim 1 as described above. Kazama in view of Nashimoto and Zohar does not teach the storage unit selection process as described in claim 6. Levari teaches
wherein the storing the data portion to the second storage unit comprises determining that redundant data maintained on a group of one or more storage units is not to be used to recreate the data on the second storage based on at least one storage unit in the group having a high I/O load according to a high load criterion, and in response to the determining, reading the data portion from the first storage unit ([0067] “the request may be sent to a data source based on any suitable load balancing algorithm or scheme, for example, the least loaded server.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Kazama in view of Nashimoto and Zohar with the storage unit selection process as taught by Levari since requesting data from a least-loaded source aids in proper system load balancing.

Claims 7-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kazama in view of Nashimoto and Zohar as applied to Claims 1 and 12 above, and further in view of Danilov et al. (US PGPUB 2018/0181475).
With regard to Claim 7, Kazama in view of Nashimoto and Zohar teaches all the limitations of Claim 1 as described above. Kazama further teaches wherein the first and second storage units are disks ([0185] “A configuration with a RAID (redundant array of independent disks) structure illustrated in FIG. 31 is also acceptable as an embodiment of the present invention.”).

With further regard to claim 7, Kazama in view of Nashimoto and Zohar does not teach the chunks as described in claim 7. Danilov teaches
wherein the data portion comprises a chunk ([0018] “In one embodiment, all disk space may be partitioned into a set of blocks of a fixed size called chunks. The chunk size may be 128 Megabytes (MBs). All user data may be stored in these chunks”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Kazama in view of Nashimoto and Zohar with the chunks as taught by Danilov because data chunks offer improved data protection, since “to recover a chunk with remote replication recovery, there is no need to recover the entire chunk content. It is enough to recover some missing/corrupt chunk fragments only. Recovery of a smaller piece of data means higher efficiency and shorter recovery duration” (Danilov [0026]).

With regard to Claim 8, Kazama in view of Nashimoto and Zohar teaches all the limitations of Claim 1 as described above. Kazama further teaches wherein the first and second storage units are disks ([0185] “A configuration with a RAID (redundant array of independent disks) structure illustrated in FIG. 31 is also acceptable as an embodiment of the present invention.”).

With further regard to claim 8, Kazama in view of Nashimoto does not teach the chunk fragments as described in claim 8. Danilov teaches
wherein the data portion comprises one or more chunk fragments ([0017] “A data block (D) to be protected may be divided into k fragments. During encoding m redundant coding fragments may be created. Therefore, a total of k+m fragments may be stored.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Kazama in view of Nashimoto and Zohar with the chunk fragments as taught by Danilov because data chunks offer improved data protection, since “to recover a chunk with remote replication recovery, there is no need to recover the entire chunk content. It is enough to recover some missing/corrupt chunk fragments only. Recovery of a smaller piece of data means higher efficiency and shorter recovery duration” (Danilov [0026]).

With regard to claim 9, Kazama in view of Nashimoto and Zohar teaches all the limitations of claim 1 as described above. Kazama in view of Nashimoto and Zohar does not teach the nodes and chunks as described in claim 9. Danilov teaches
wherein the first and second storage units are nodes of a node cluster ([0017] “In the example shown in FIG. 1, there are 16 nodes 110 (i.e., Node 1, Node 2 . . . Node 16).” [0024] “It should be noted that different sites/zones/clusters united to one cloud may use different erasure coding schemes.”), 
wherein the data portion comprises a chunk ([0018] “In one embodiment, all disk space may be partitioned into a set of blocks of a fixed size called chunks. The chunk size may be 128 Megabytes (MBs). All user data may be stored in these chunks”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Kazama in view of Nashimoto and Zohar with the nodes and chunks as taught by Danilov because data chunks offer improved data protection, since “to recover a chunk with remote replication recovery, there is no need to recover the entire chunk content. It is enough to recover some missing/corrupt chunk fragments only. Recovery of a smaller piece of data means higher efficiency and shorter recovery duration” (Danilov [0026]).

With regard to claim 10, Kazama in view of Nashimoto and Zohar teaches all the limitations of claim 1 as described above. Kazama in view of Nashimoto and Zohar does not teach the nodes and chunk fragments as described in claim 10. Danilov teaches
wherein the first and second storage units are nodes of a node cluster, and wherein the data portion comprises one or more chunk fragments ([0017] “In the example shown in FIG. 1, there are 16 nodes 110 (i.e., Node 1, Node 2 . . . Node 16) and 16 fragments (D1, D2 . . . D12, C1, C2, C3, and C4) to be stored. Each node may store just one fragment. In other embodiments (not shown), one node may contain several fragments.” [0024] “It should be noted that different sites/zones/clusters united to one cloud may use different erasure coding schemes.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Kazama in view of Nashimoto and Zohar with the nodes and chunk fragments as taught by Danilov because data chunks offer improved data protection, since “to recover a chunk with remote replication recovery, there is no need to recover the entire chunk content. It is enough to recover some missing/corrupt chunk fragments only. Recovery of a smaller piece of data means higher efficiency and shorter recovery duration” (Danilov [0026]).

With regard to claim 11, Kazama in view of Nashimoto and Zohar teaches all the limitations of claim 1 as described above. Kazama in view of Nashimoto and Zohar does not teach the cluster and chunks as described in claim 11. Danilov teaches
wherein the first storage unit corresponds to a first cluster, wherein the second storage unit corresponds to a second cluster, and wherein the storing the data portion comprises storing a repository chunk ([0017] “In the example shown in FIG. 1, there are 16 nodes 110 (i.e., Node 1, Node 2 . . . Node 16) and 16 fragments (D1, D2 . . . D12, C1, C2, C3, and C4) to be stored. Each node may store just one fragment. In other embodiments (not shown), one node may contain several fragments.” [0024] “It should be noted that different sites/zones/clusters united to one cloud may use different erasure coding schemes.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Kazama in view of Nashimoto and Zohar with the cluster and chunks as taught by Danilov because data chunks offer improved data protection, since “to recover a chunk with remote replication recovery, there is no need to recover the entire chunk content. It is enough to recover some missing/corrupt chunk fragments only. Recovery of a smaller piece of data means higher efficiency and shorter recovery duration” (Danilov [0026]).

With regard to Claim 18, this claim is equivalent in scope to Claim 7 rejected above, merely having a different independent claim type, and as such Claim 18 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 7. 

Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been fully considered but they are not persuasive.
With respect to Applicant’s argument, Page 9 of the Remarks, regarding Claims 1, 12 and 19 that, “Zohar adds nothing to cure the above noted deficiencies of Kazama and Nashimoto as applied to independent claims 1 and 12. Therefore, the applied references, taken alone or in any hypothetical combination, fail to disclose or render obvious the features of independent claims 1 and 12.”, the Office respectfully disagrees.
Since this claim language was newly added in the most recent claim amendment the Office has cited further disclosure from the Zohar reference which teaches said claim language. The Zohar reference recites the following:
[0011] “In one embodiment of the present invention, in addition to diverting the IO read requests, data is also copied from the suspect device, or a redundant device having the data, to one or more other mass storage devices.” 
[0085] “A corrective action 94, assumed herein to be a lower priority action than action 93, may be invoked if the imbalance caused in step 76 is not corrected by actions 90, 92, or 93. In action 94 manager 54 copies data from the suspect disk or from its corresponding redundant disks to other disks in system 10. The data is copied in a manner that maintains the redundancy of the copied data. As the copying is performed, manager 54 updates mappings 28 in interfaces 26, as well as the appropriate caches of system 10, so that both IO read and write requests are automatically diverted from the suspect disk.”
The Office contends that the redundant device/disks and the one or more other mass storage devices/disks disclosed in Zohar are equivalent to the claimed “one or more other storage units” and the “second storage unit” respectively. As such, the Zohar reference does in fact teach the newly amended limitation which recites “wherein recreating a copy of the data portion comprises copying the data portion to the second storage unit using recovery data stored on one or more other storage units, other than the first storage unit and the second storage unit”. Therefore the Office contends that amended Claims 1, 12 and 19 are rendered obvious by the combined teachings of Kazama in view of Nashimoto and Zohar.

With respect to the Applicant’s arguments that the features of the remaining claims are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to Claim 1, 12 and 19, and as such the Office directs the Applicant to the response above regarding these arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/             Primary Examiner, Art Unit 2137                                                                                                                                                                                           	May 18, 2022